Citation Nr: 1529502	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to an initial disability rating for chronic lumbosacral strain, in excess of 0 percent prior to September 14, 2013, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs 



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to February 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2011 and January 2015 rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Board remanded the case for additional development.  

The issue of entitlement to an initial increased disability rating for radiculopathy of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 14, 2013, the Veteran's chronic lumbosacral strain was manifested by mild muscle spasms and tenderness to palpation that did not result in abnormal gait or spinal contour and with forward flexion of the thoracolumbar spine to no less than 90 degrees with no objective evidence of pain; during this period, incapacitating episodes due to intervertebral disc syndrome (IVDS), and objective neurologic abnormalities were not shown.  

2.  Since September 14, 2013, the Veteran's chronic lumbosacral strain is manifested by muscle spasm and tenderness to palpation that does not result in abnormal gait or spinal contour and with forward flexion of the thoracolumbar spine to greater than 60 degrees and objective evidence of painful motion at no less than 65 degrees; during this period, incapacitating episodes due to intervertebral disc syndrome (IVDS) have not been shown.  


CONCLUSIONS OF LAW

1.  Prior to September 14, 2013, the criteria for a 10 percent initial evaluation, but no higher, for chronic lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  Since September 14, 2013, the criteria for an initial evaluation of 20 percent, but no higher, for chronic lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard August 2011 letter satisfied the duty to notify provisions for the issue decided herein.  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

VA examinations of the Veteran's back were conducted in August 2011, September 2013 and August 2014.  The VA medical examination in August 2014, with a November 2014 addendum, was conducted pursuant to the Board's April 2014 remand.  The August 2014 VA examination report adequately describes the manifestations of the service-connected back both before and after repetitive motion testing.  In the November 2014 addendum, the August 2014 examiner explained why it was medically impossible to determine the additional functional impairment resulting from flare-ups without an examination during an actual flare-up.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The examinations as a whole are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.  

II. Legal Criteria

The Veteran and his representative contend that his low back disability is more severe than the current ratings reflect, prior to and since September 14, 2013.  The Veteran argues that the condition has gotten progressively worse over the years and that it makes it hard for him to stand, walk or sit for long periods of time.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Veteran's service-connected lumbosacral strain is currently rated a 0 percent disability rating prior to September 14, 2014 and a 10 percent disability rating thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 provides ratings for limitation of motion of the thoracolumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

A 10 percent rating is warranted for thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 4.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Any associated objective neurologic abnormality is to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks during the past 12 months; a 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Under Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

III. Facts

A May 2011 VA treatment record indicates the Veteran complained of chronic low back pain that was worse in the mornings when he awoke, but felt much better after he would stretch.  Physical examination revealed the back was nontender to palpation.  Straight leg raising tests were negative.  The assessment was chronic low back pain, stable.  

The Veteran underwent a VA examination in August 2011.  Although the VA examination report noted the Veteran's complaints of persistent nonradicular pain in the lumbosacral region worsened with prolonged standing or activity, it was also noted that the Veteran worked out aggressively as a personal trainer and that he was involved in mixed martial arts.  The examiner found thoracolumbar flexion was greater than 90 degrees, extension was 30 degrees or greater, bilateral lateral flexion was to 30 degrees or greater, and bilateral lateral rotation was to 30 degrees or greater, with no evidence of pain throughout the entire range of motion.  No additional limitation of motion was noted with repetitive use testing.  The examiner further found that the Veteran did not have any functional loss or functional impairment of the thoracolumbar spine.  The examiner did find mild muscle spasm in the bilateral lumbosacral region, without any evidence of guarding.  Straight leg raising was negative bilaterally and there was no evidence of radicular pain or any other neurologic abnormalities.  Nor was there evidence of IVDS.  X-ray studies revealed degenerative disc disease at level L5-S1.  The diagnoses were chronic lumbosacral strain and degenerative disc disease.  

A December 2011 VA treatment record indicates that physical examination of the back revealed it to be nontender to palpation.  Straight leg raising was negative, and pedal pulses were present.  A June 2012 VA treatment record noted the Veteran again complained of constant back pain that was worse in the mornings and improved when he became more active during the day.  He described the severity of his back pain as sometimes 2/10 and on other days so bad that he could barely walk.  It was also noted that he kept busy practicing jujitsu and kickboxing and that he worked out approximately 25 hours a week.  On physical examination his back was very tender to palpation and straight leg raising was positive.  However, he was able to flex, extend and side bend without difficulty.  

In written statements received in July 2011 and October 2011, the Veteran indicated that his low back pain was constant and often stopped him from doing certain activities or standing for more than a few hours.  In his notice of disagreement, received in October 2011, the Veteran stated that the range of motion testing at the time of his VA examination was conducted on a day when his back was not bothering him and did not accurately reflect the severity of his disability.  The Veteran indicated that he had difficulty standing for long periods of time as a result of his back disability and that he had great difficulty walking on the days his back was particularly painful.  

The Veteran again underwent VA examination in September 2013.  The examination report noted his complaints of daily pain that averaged 5/10 in severity.  The Veteran reported that prolonged standing more than 2 to 3 hours exacerbated his low back pain.  

On examination, forward flexion was to 70 degrees with pain objectively evident at 70 degrees.  Extension was to 20 degrees, when pain became evident.  Bilateral lateral flexion was to 20 degrees with pain at 20 degrees.  Bilateral lateral rotation was to 30 degrees or greater, with no evidence of pain.  There was no additional limitation of motion on repetition.  There was no tenderness to palpation or guarding.  Muscle strength was normal.  Straight leg raising was negative and there was no evidence of radiculopathy or any other neurologic abnormalities.  There was no evidence of IVDS.  The Veteran did report that he occasionally wore a back brace.  The examiner diagnosed DDD at L5-S1 and chronic lumbosacral strain.  

The September 2013 VA examiner opined that the Veteran did have functional loss and/or functional impairment of the thoracic/lumbar spine with less movement than normal and pain on movement.  However, the examiner determined that it did not impact on his ability to work.  The examiner further indicated that it was not possible to state whether pain, weakness, fatigability or incoordination could significantly limit functional ability without resorting to speculation.  The examiner opined that the Veteran's range of motion of the back might or might not be reduced with repetitive use due to pain, but was unable to state to what degree without speculation.  

Subsequent VA treatment records show the Veteran complained of daily back pain shooting down both legs in December 2013.  Physical examination revealed the back to be tender to palpation and positive straight leg raising bilaterally.  A January 2014 neurological evaluation shows that his posture and gait were normal.  A March 2014 treatment record noted that the Veteran had recently participated in a wrestling match.  

The Veteran again underwent VA examination in August 2014.  At that time he complained of chronic low back pain, which he assessed as 7-8/10 in severity in the mornings and later as 5/10, with pain shooting down his right leg.  He reported having flare-ups of low back pain with prolonged sitting or prolonged standing, both in excess of one hour.  He reported being unable to walk around the YMCA facility where he worked on days when he was experiencing severe back pain.  The Veteran indicated that his last episode of severe back pain was 2 weeks prior to the examination and that he used a cane to ambulate during that time.  

On examination, forward flexion was to 65 degrees with pain objectively evident at 65 degrees.  Extension was to 15 degrees, when pain became evident.  Bilateral lateral flexion was to 20 degrees with pain evident at 20 degrees.  Bilateral lateral rotation was to 25 degrees, with no evidence of pain.  There was no additional limitation of motion on repetition.  There was evident localized tenderness or pain on palpation of the lumbosacral spine and there was evidence of muscle spasms that did not result in abnormal gait or abnormal spinal contour.  The Veteran did not have any guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength was normal.  Straight leg raising was negative.  There was decreased sensation to the right leg for light touch and there was evidence of mild radiculopathy in the right leg.  The examiner determined that the Veteran had IVDS, but had experienced no incapacitating episodes over the past 12 months due to IVDS.  The Veteran did report that he occasionally used a cane during flare-ups of back pain, which he estimated occurred every 3 months.  The examiner diagnosed DDD at L5-S1, chronic lumbosacral strain and IVDS.  

The examiner opined that the Veteran's back disability did impact on his ability to work, noting the Veteran's report that he was unable to walk around the fitness center where he worked on days when he experienced severe back pain.  He reported that he used his cane for ambulation.  He also reported that he no longer worked in security because he was unable to do the prolonged standing required for the job.  The examiner further stated that she was unable to state the degree of additional loss of range of motion due to pain on use or during flare-ups without speculation.  

VA treatment records show the Veteran complained of low back spasms of a couple days' duration in September 2014.  An October 2014 treatment record noted that the Veteran still trained as a mixed martial arts fighter, but now taught more than fought.  

In a November 2014 addendum to the August 2014 VA examination, the examiner stated that she was unable to state the degree of additional loss of range of motion due to pain on use or during flare-ups without speculation because the Veteran did not have an objective flare-up of his severe low back pain during the examination.  

IV. Analysis

Prior to September 14, 2013

The August 2011 VA examination demonstrated full forward flexion of the thoracolumbar spine without objective evidence of any limitation of motion including on repetition.  Nor do VA treatment records during this period reflect any limitation of motion of the thoracolumbar spine or objective evidence of painful motion.  Based on limitation of motion alone, even with consideration of pain and functional impairment, a compensable rating is not warranted under Diagnostic Code 5237.  

However, the August 2011 VA examiner did find evidence of mild muscle spasm in the bilateral lumbosacral region and a June 2012 VA treatment record further found that the Veteran's back was very tender to palpation during this period.  Resolving all doubt in favor of the Veteran, and given the Veteran's competent report of back pain, the Board finds that the Veteran's low back disability more nearly approximates the criteria for a 10 percent rating prior to September 14, 2013.  

Nonetheless, the evidence does not demonstrate that the Veteran's symptoms were productive of any limitation of motion during this period, even with consideration of pain.  While there was evidence of mild low back muscle spasm on one occasion and that the back was very tender to palpation on another occasion during this period, there is no evidence that either the muscle spasm or any associated guarding was severe enough to result in abnormal gait or abnormal spinal contour as to warrant a 20 percent rating, even with consideration of pain, weakness, and other symptoms described in DeLuca and Mitchell.  See also 38 C.F.R. § 4.71a, General Rating Formula.  Despite the objective evidence of low back spasm, the August 2011 VA examiner specifically found that the Veteran did not have any functional loss or functional impairment of the thoracolumbar spine.  Additionally, although the examiner did not address any functional impact on the Veteran's ability to work or during flare-ups, VA treatment records during the period prior to September 14, 2013, do not indicate any flare-ups or any impact on the Veteran's employment.  In fact, the evidence indicates the Veteran was able to exercise aggressively approximately 25 hours a week and practiced both jujitsu and kickboxing during this period.  Thus, the Board finds that the pain experienced by the Veteran is contemplated in the award of a 10 percent rating under Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The evidence, including the persuasive medical evidence, does not support a finding that a rating in excess of 10 percent on the basis of functional loss is warranted prior to September 14, 2013.

As the VA examiner found no evidence of IVDS, radiculopathy or other neurological abnormalities resulting from the Veteran's low back disability, and only the June 2012 indicated straight leg raising was positive, without any indication of any correlating limitations, a compensable schedular rating or a separate rating is not warranted for the Veteran's low back disability under Diagnostic Code 5243 or diagnostic codes for neurological impairment prior to September 14, 2013.  

Since September 14, 2013

The September 2013 and August 2014 VA examination reports show that the Veteran's thoracolumbar flexion is limited to no less than 65 degrees, when pain was objectively evident.  Nonetheless, the Veteran has described flare-ups of pain of such severity that they require him to utilize a cane and that he is unable to walk around the fitness center where he works during these flare-ups.  He also reports that he can no longer work in security because he is unable to stand for prolonged periods.  Attempts to quantify the degree of limitation experienced by the Veteran during these flare-ups has been unsuccessful; the September 2013 and August 2014 examiners concluded that any such limitation could not be determined without resorting to speculation.  In the November 2014 addendum, the examiner explained that without examining the Veteran's back during a flare-up any estimation of additional functional impairment would be speculative.  Jones, supra.  

The Veteran is competent to describe the symptoms he experiences during his flare-ups.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 20 percent disability rating.  

However, a disability rating in excess of 20 percent is not warranted at any time.  This is particularly so given that, throughout the pendency of the Veteran's appeal, he has maintained employment as a personal trainer and treatment records, as recent as September 2014, indicate that he has continued to physically compete in mixed martial arts and wrestling matches.  Moreover, there is no evidence at any point during the appeal that the Veteran's forward flexion is limited to anywhere near 30 degrees or less, even taking into account pain and functional loss.  Nor is there any evidence of ankylosis of the spine.  According, the Board finds that a disability rating of 20 percent, but no higher, is warranted during this time period.  

Although the August 2014 VA examiner found the Veteran had IVDS, she determined that he had not had any incapacitating episodes in the prior 12 month period.  Thus, a rating in excess of 20 percent for the Veteran's low back disability under Diagnostic Code 5243 is not warranted since September 14, 2013.  

Likewise, a January 2015 rating decision granted a separate initial 10 percent disability rating for right lower extremity radiculopathy, effective August 25, 2014.  Although, the Veteran has not appealed the effective date of the award, he has appealed the evaluation; this issue is addressed in the remand below.  As there is no evidence of any other neurological abnormalities resulting from the Veteran's low back disability since September 14, 2013, a higher rating or a separate rating is not warranted under diagnostic codes for neurological impairment since September 14, 2013.  


Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  38 C.F.R. § 3.321(b)(1) (2014).  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the first Thun element is not satisfied.  During the pendency of the appeal, the Veteran's service-connected low back disability has been manifested by signs and symptoms such as limitation of motion, pain, and tenderness, which impair his ability to stand, or sit for prolonged periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion and overall impairment.  See, e.g. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by limitation of motion, pain, and tenderness.  While these symptoms may result in effects such as problems sitting, walking, or occasionally needing a cane, in short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's low back disability, referral for extraschedular consideration is not required at any time during the pendency of the appeal. 

Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Lastly, the evidence does not show and the Veteran does not assert that he is unable to work due to his service-connected condition.  Thus, the issue of entitlement to a total disability rating has not been raised by the record, and thus, need not be referred for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating of 10 percent, but no higher, for a low back disability prior to September 14, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.  

An initial rating in excess of 20 percent, but no higher, for a low back disability since September 14, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards. 

REMAND

As to the claim for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity, the record does not show that the AOJ issued a statement of the case (SOC) after it received the Veteran's February 2015 notice of disagreement.  As the RO has not as yet issued a statement of the case addressing the claim, it is remanded for issuance of such.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case on the claim for entitlement to an initial increased disability rating for radiculopathy of the right lower extremity.  The claim should be returned to the Board only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


